 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW G. GREGORY, et al.,                        Case No. 1:18-cv-00524-LJO-SAB

12                  Plaintiffs,                         ORDER STRIKING PLAINTIFFS’
                                                        SUPPLEMENTAL BRIEFING
13           v.
                                                        (ECF No. 92, 93, 94, 95, 96)
14   FRESNO COUNTY, et al.,

15                  Defendants.

16

17          Defendants filed a motion to dismiss in this action that was referred to the undersigned

18 for findings and recommendations. (ECF Nos. 80-81, 85.) On May 23, 2019, an order issued

19 allowing the parties to file supplemental briefing regarding specific issues to be addressed at the
20 hearing on the motion. (ECF No. 89.) Plaintiffs filed supplemental briefing on May 28, 2019.

21 (ECF No. 90.) The hearing on Defendants’ motion to dismiss was held on May 29, 2019, and

22 the matter was submitted. (ECF No. 91.) Following the hearing, Plaintiffs filed supplemental

23 briefing. (ECF No. 92.) On May 31, 2019, Plaintiffs filed three notices of supplemental

24 authority addressing cases cited by Defendants at the May 29, 2019 hearing. (ECF No. 93, 94,

25 95.) On June 2, 2019, Plaintiffs filed a notice regarding supplemental authority. (ECF No. 96.)

26          Plaintiffs’ supplemental briefing, filed May 29, 2019, addresses an issue and case law

27 that was set forth in Defendants reply brief and was the subject on which the previous

28 supplemental briefing was granted. Similarly, Plaintiffs’ supplemental authority filed on May


                                                    1
 1 31, 2019, raises cases that Plaintiffs assert contradict the authority Defendants relied on in their

 2 briefing and at the May 29, 2019 hearing.

 3          The Court provided the parties with notice of the specific issues to be addressed prior to

 4 the May 29, 2019 and Plaintiffs were provided with an opportunity to file supplemental briefing

 5 addressing those issues. The notice was provided so the parties would be prepared to address

 6 those issues during the hearing. The Court notes that none of the supplemental authority relied

 7 on by Plaintiffs are recently issued opinions and that all address issues and cases that were raised

 8 in Defendants’ merits briefing. Plaintiffs were required to be prepared to present argument at the

 9 hearing and were provided with adequate opportunity to argue their position at the hearing.

10 Plaintiffs were not granted approval to file supplemental briefing and the matter has been

11 submitted.

12          Accordingly, Plaintiffs’ supplemental briefing, filed May 29, 2019, and May 31, 2019,

13 and Plaintiff’s notice of supplemental authority, filed June 2, 2019 are STRICKEN FROM THE

14 RECORD.

15
     IT IS SO ORDERED.
16

17 Dated:     June 3, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                     2
